PER CURIAM.
Writ of certiorari has issued in this cause pursuant to certificate of the District Court of Appeal, Third District, under Article 5, Section 4(2), of the Florida Constitution, F.S.A. and Rule 4.5, subd. c (6), 32 F.S.A., Florida Appellate Rules. The case was certified to this Court as presenting a question of great public interest “in that the decision affects the payment of taxes and discounts thereon.” Based upon such certification we issued the writ.
We conclude that the District Court of Appeal reached the correct conclusion in its decision of this cause. The majority opinion of that Court, Fla.App., 207 So.2d 13, is adopted as our opinion herein, and its judgment as the judgment of this Court, and we hold that the writ heretofore issued should be discharged.
Petitioners (defendants below) have filed a motion herein to strike the amicus curiae brief of National Air Lines, Inc., and the appendix attached thereto, on the ground that they attempt to interject in these proceedings matters dehors the record herein. We are of the opinion that the motion is well founded and should be granted, and it is so ordered, Keating, etc. v. State of Florida ex rel. Ausebel, Fla.App., 157 So.2d 567.
The writ of certiorari hitherto issued herein is discharged.
CALDWELL, C. J., ROBERTS, THOR-NAL and ERVIN, JJ., and MASON, Circuit Judge, concur.